Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final Office Action in response to communications received on 9/28/21.
Claims 1, 7 and 13 have been amended.
Therefore, Claims 1-20 are now pending and have been addressed below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: Identifying Statutory Categories
In the instant case, claims 1-6 are directed to a method. Claims 7-12 are directed to a system. Claims 13-20 are directed to a non-transitory computer readable storage medium. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Claims 1-6, 7-12 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under Step 2A: Prong 1 of the two-part analysis from Alice Corp., the claimed invention recites an abstract idea. As explained in MPEP 2106.04(II) and identifying a plurality of assets within a complex asset environment; a collection of interrelated assets; obtaining information regarding each of the plurality of assets within the complex asset environment; and, performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation using a plurality of sales facilitation solutions to generate sales facilitation content.
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. These limitations describe the abstract idea of performing sales operations which is a fundamental economic principle or practice. That is, other than reciting the structural elements (such as a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendation module, machine learning), the claims are directed to obtaining sales information, analyzing the data, and providing results to a sales facilitation operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.
With respect to Step 2A: Prong 2, the claims include the additional elements of a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendation module, machine learning; however these elements do not integrate the judicial exception is not integrated into a practical application because the claim merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and link the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a 
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite performing sales operations and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor/computer to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendation module, machine learning; however these elements do not integrate the judicial exception is not integrated into a practical application because the claim merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and link the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitation of machine learning; using the machine learning engine results are recited at a high level of generality. Sounder (US 2016/0212266) discloses a machine learning model and training of the model based on collected data ([0217]). The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims provide information of the data collection and performing sales operations which is part of the abstract idea. The claims are not patent eligible.	With respect to the a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendation module, machine learning these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0016 details “The information handling system 100 includes a processor (e.g., central processor unit or “CPU”) 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, a touchpad or touchscreen, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information handling system 100 also includes network port 110 operable to connect to a network 140”.  Further, see Applicants specification para 0015 recites “The information handling system may include random 
ancillary services 306, or a combination thereof, to perform the sale facilitation operation. Further, the limitation of machine learning engine and training a machine learning engine using results are recited at high level. Specification [0086] recites the machine learning operations may be implemented, and the method by which their results may be used by the sales facilitation system 118, is a matter of design choice. These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/computer amounts to mere instructions to apply the exception. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Starr (US 8,352,301) in view of Ramamurthy et al. (US 7,080,077 B2), further in view of Olsen (US 2014/0122240 A1)

Regarding Claims 1, 7 and 13,    Starr discloses the computer-implementable method/system/medium (Col 8 lines 10-42, sales system including server, database, communication network) for performing a sales facilitation operation via a sales facilitation system architecture (Col 1 lines 8-9 system utilized to sell products and services), comprising:
Starr discloses the sales facilitation architecture comprising an access module (Col 11 lines 43-52 The user type may be used to indicate particular roles in the system 2 as well as indicate levels of access to data in the system 2., Col 12 lines 32-42) and a sales facilitation engine (Fig 2  and Fig 11 #52 sales notification dashboard)
Starr discloses identifying a plurality of assets within a complex asset environment (Col 9 lines 15-30 a sale of a product or service to one customer may signal the opening of a door to sell to many existing or prospective customers in the same industry who often have similar assets and/or business processes and/or who have the same needs., Fig 11 and 12 shows assets such as database software sale, motors Inc. machinery for potential sales and Col 12 lines 55-60); the complex asset environment comprising a collection of assets/products(Col 10 lines 36-45the products page 28 is configured to display one or more product identifiers 30 associated with a particular product or service and a product category 32 associated with each product identifier 30.  In particular implementations, similar products and services (interrelated assets) may be assigned the same product category value 32.  Any of a wide variety of products and services may be sold using implementations of the system 2, including, by non-limiting example, software, airplane components, paper, transportation services, any other product or service.)
Starr discloses obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources (Fig 12 shows information from various sources such as acme mining, databases, Col 13 lines 13-55 Two references have been selected by the user to be included in the sales notification, Acme Mining, Inc., and Motors, Inc. Additional filtering information may be included in the sales notification as in aid in helping the ; and
Starr discloses performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment (Fig 20 #64 sales notification sent to potential customer, Col 14 lines 45-50 client computer 10 to pull information from various databases to be included in the sales notification at the time of publishing or at the time the email is generated.  In addition, as illustrated, collateral relating to the client account, the product(s), and/or a reference(s) may be included in the sales notification), the sales facilitation operation being performed via the sales facilitation architecture (Col 8 lines 10-25 the system 2 includes a server 4 operatively coupled to one or more databases), the sales facilitation operation using a plurality of sales facilitation solutions (Fig 25 references/collateral video providing solution) to generate sales facilitation content (Fig 17 and 18 shows sales operation for generating sale including various steps, Fig 20 and Col 18 lines The sales representative is free to edit this text prior to sending the email.  The email may contain prompting text to help the eligible sales representative customize the email before sending and may include links to the collaterals being attached to the email.  In some implementations, the physical collateral computer readable files may be attached to the email; in others only links to the computer readable files on the server 4 may be included).
Starr discloses role/identity based access for interacting with the sales facilitation system ([0082]  the user interface that are tailored to specific roles in a sales team, the recurring revenue management system 202 enables tight coupling between quotation generation, booking generation, etc. in response to requests from the sales representative 412 that are generated through buyer contacts and sales activities, [0060] pages linked from the overview that enable a deeper dive into the collected sales data to allow a user of the system to access data pertaining to one or more metrics or view on the sales data based on a user role (identity access)). However, Starr does not teach the access module comprising an authentication component, a session authorization component, an identity access management component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system; the identity access management component providing a framework for ensuring access to resources of the sales facilitation system a localization component; the localization component adapting operation of the sales facilitation system to a particular location; 
Ramamurthy teaches the access module comprising an authentication component (Col 8 lines 3-10 Access Server 34 provides authentication, authorization, and auditing (logging) services), a session authorization component (Col 9 lines 11-25 The received log-on information (session authorization) is then passed back to Web Server 18 and on to Web Gate 28. Web Gate 28 in turn makes an authentication request to Access Server 34, which determines whether the user's supplied log-on information is authentic or not. Access Server 34 performs the authentication by accessing attributes of the user's profile and the resource's authentication criteria stored on Directory Server 36.) , an identity access management component (Col 9 lines 65-67, Col 10 lines 1-5  Identity Management System, including defining and configuring end user identities and attributes, per attribute access control, who may perform new user and deactivate (revocation) user functions.), the authentication component performing an authentication operation to authenticate a user of the sales facilitation system (Col 8 lines 3-15 Access Server 34 is able to provide centralized authentication, authorization, and auditing services for resources hosted on or , the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system (Col 35 lines 66-67, Col 36 lines 1-15 the authentication level 1452 of the authentication scheme used to create the cookie, the user ID 1454 of the authenticated user, the IP address 1456 of the authenticated user, and session start time); the identity access management component providing a framework for ensuring access to resources of the sales facilitation system (Col 12 lines 39-42 Identity Management System shown in FIG. 4, a source from the Identity Management System attempts to access a target in the Identity Management System); a localization component; the localization component adapting operation of the sales facilitation system to a particular location; (Col2 lines 64-67 An identity management system manages identity profiles that store information about various entities. A localized access feature for an identity management system allows for a set of identity profiles to be grouped together in order to define a locale., Col 3 lines 9-12, Col 25 lines 3-8 Access Server 34 determines whether the policy domain associated with the matching URL prefix calls for one or more host ID's. In one embodiment, resources are mapped to certain policy domains if the port number of a resource request and the location of the resource itself conform to one or more host ID's. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the access module comprising an authentication component, a session authorization component, an identity access management component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system; the identity access management component providing a framework for ensuring access to resources of the sales facilitation system a localization component; the localization component adapting operation of the sales facilitation system to a particular location;, as disclosed by Ramamurthy in the system disclosed by Starr, for the motivation of providing a method to 
Starr/Ramamurthy do not specifically teach the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose; 
Olsen discloses identifying a plurality of assets within a complex asset environment ([0009] selecting a filtered set of service assets to be used as a source population for opportunity generation., Fig 5 # 502 and [0056]); the complex asset environment comprising a collection of interrelated asset implemented to work in combination with one another for a particular purpose (Fig. 3 # 302, 304 and [0040] asset data model 300 can include product data objects 302, recurring revenue asset data objects 304, opportunity data objects 306, [0051] Fig 4 shows a sales process for a service asset 402.  The service asset 402 (interrelated asset) is related to a covered asset 404 that has been previously sold, leased, etc. to a customer by a commercial entity); asset module ([0038], [0060] dashboard allow user to access data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, as disclosed by Olsen in the system disclosed by Starr/Ramamurthy, for the motivation of providing a method of selecting a filtered set of service assets to be used as a source population for opportunity generation. ([0009] Olsen)
Starr/Ramamurthy do not teach the sales facilitation engine comprising a machine learning engine, each of the plurality of sales facilitation solutions comprising a candidate complex asset environment meeting a sales objective; the sales facilitation engine comprising a total cost of ownership and return on investment module, an analytics/recommendations module, and a machine learning engine, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations, the machine learning engine being implemented to perform a machine learning operation; 
Olsen teaches the sales facilitation engine comprising a machine learning engine ([0096] a set of parameters representative of a specific offer can be analyzed by a predictive model based on outcomes of other offers, either within a given commercial entity or across aggregated data generated by more than one commercial entity to calculate a predicted outcome for that offer.  [0098] Predictive models consistent with implementations of the current subject matter can be built using machine learning approaches such as survival analysis, clustering, and regression analysis.); each of the plurality of sales facilitation solutions comprising a candidate complex asset environment meeting a sales objective ([0059] a business objective created via a top-down approach, such as a desired goal set, [0067] a predicted outcome for the set of offers is recalculated based on the set of parameters comprising the updated at least one constraint., Fig 10# 1010-1012 update constraints for offer based on objective); the sales facilitation engine comprising a total cost of ownership and return on investment module ([0005] the commercial entity's existing investments in sales personnel, sales processes, and information systems are typically directed to, and are optimized and supported with appropriate technology for, achieving maximum revenue performance in the product or services sales business, [0058] The data displayed can optionally be dynamically updated to reflect an at least near real time view on the status of the install base 602, data quality 604, data import statistics 606, value of the recurring revenue asset stream (e.g. both assuming renewal of contracts at their existing value 610 and with some amount of upsell 612, projected service asset revenue (e.g. with projections for a benchmark amount 614, a historic trend 616, and a "what-if" or hypothetical prediction based on one or more user-configurable parameters 620). ), an analytics/recommendations module ([0027] analytics framework supports role specific dashboard, opportunities for sales of renewal of new or existing assets, Fig 6 shows analytics module), and a machine learning engine ([0098] predictive models using machine learning such as survival analysis, clustering and regression analysis), the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment , the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations ([0086] The offer 406 includes an offer term 1410, and offer service level 1412, and an offer target amount 1414. The offer term 1410 indicates the proposed period of time for which the service asset 402 is to be renewed., [0080] an outcome code can indicate, one or more of a replacement of the product by the customer ), the machine learning engine being implemented to perform a machine learning operation ([0098] using machine learning approaches such as survival analysis, clustering, and regression analysis); and using results from the machine learning operations to facilitate future sales opportunities ([0097]-[0098] Predictive models based on historical sales execution data can be used to provide one or more of the following types of predictive analytics: predictions of a probability of an offer closing within a particular time window based on customer, product, and time gap from expiration)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the sales facilitation engine comprising a machine learning engine, each of the plurality of sales facilitation solutions comprising a candidate complex asset environment meeting a sales objective the sales facilitation engine comprising a total cost of ownership and return on investment module, an analytics/recommendations module, and a machine learning engine, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations, the machine learning engine being implemented to perform a machine learning operation; and using results from the machine learning operations to facilitate future sales opportunities, as disclosed by Olsen in the system disclosed by Starr/Ramamurthy, for the motivation of providing a method of selecting a filtered set of service assets to be used as a source population for opportunity generation. ([0009] Olsen)
Claim 7 – Starr discloses the system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium (Col 8 lines 10-42, sales system including server, database, communication network) embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor 

Regarding Claims 2, 8 and 14,    Starr as modified by Ramamurthy/Olsen teaches the method of claim 1, system of claim 7 and medium of claim 13, 
Starr discloses wherein: the plurality of solutions comprise at least one of an asset configuration solution (Fig 20 #64 paradise software solution), a financial solution (Fig 10 # 62 customer savings breakdown), a profit margin solution, an asset performance solution and an asset equivalence solution, 
Starr does not teach the asset configuration solution comprising a sales facilitation solution addressing asset configuration objectives, the financial solution comprising a sales facilitation solution addressing financial objectives, the profit margin solution comprising a sales facilitation solution addressing profit margin objectives for a seller of an asset, the asset performance solution comprising a sales facilitation solution addressing asset performance objectives, the asset equivalence solution comprising a sales facilitation solution addressing objectives related to replacing an asset with another asset providing equivalent performance
Olsen teaches the asset configuration solution comprising a sales facilitation solution addressing asset configuration objectives ([0007] an asset data model capable of resolving the key questions , the financial solution comprising a sales facilitation solution addressing financial objectives ([0076]-[0077] Information captured in the close sales phase 1114 can optionally include payment financial information, payment and order dates, an order revision history, terms and service levels to be applied to the renewed contract), the profit margin solution comprising a sales facilitation solution addressing profit margin objectives for a seller of an asset ([0030] generate one or more opportunities for renewal of an existing recurring revenue asset (to thereby maintain the recurring revenue stream) and in some cases to increase the value of the recurring revenue asset), the asset performance solution comprising a sales facilitation solution addressing asset performance objectives ([0087] recurring revenue management system to populate data values in one or more fields relating to one or more of a local opportunity amount, a local transaction amount, an earliest existing end date, an earliest new start date, a latest new end date, a commit level (Red, Yellow, Black, Green, or other representational scheme), a renewal sales stage, a covered product, a service product, a service product description, a client batch quarter, a win/loss result explanation (performance), the asset equivalence solution comprising a sales facilitation solution addressing objectives related to replacing an asset with another asset providing equivalent performance
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the asset configuration solution comprising a sales facilitation solution addressing asset configuration objectives, the financial solution comprising a sales facilitation solution addressing financial objectives, the profit margin solution comprising a sales facilitation solution addressing profit margin objectives for a seller of an asset, the asset performance solution comprising a sales facilitation solution addressing asset performance objectives, the asset equivalence solution comprising a sales facilitation solution addressing objectives related to replacing an asset with another asset providing equivalent performance, as disclosed by Olsen in the system disclosed by Starr, for the motivation of providing a method of selecting a filtered set of service assets to be used as a source population for opportunity generation. ([0009] Olsen)


Regarding Claims 3, 9 and 15,    Starr as modified by Ramamurthy/Olsen teaches the method of claim 1, system of claim 7 and medium of claim 13, 
Starr discloses wherein: the sales facilitation content comprises at least one of sales collateral (Fig 17 collateral), product and service presentations (Fig 18 sales webinar), and sales proposals.

Regarding Claims 4, 10 and 16,    Starr as modified by Ramamurthy/Olsen teaches the method of claim 1, system of claim 7 and medium of claim 13, 
Starr discloses wherein: the sales facilitation content comprises sales facilitation instructions, the sales facilitation instructions comprising content on how to use a sales proposal to facilitate sale of an asset (Fig 18 and 25 instructions on how to run this sale, Col 18 lines 1-8 section showing how to run the particular sale.).

Regarding Claims 5, 11 and 17,    Starr as modified by Ramamurthy/Olsen teaches the method of claim 1, system of claim 7 and medium of claim 13, further comprising:
Starr discloses generating information relating to a use of the sales facilitation content by sales personnel (Fig 18 and 25 instructions on how to run this sale, Col 18 lines 1-8 section showing how to run the particular sale., Fig 25 shows sales proposals generated by sale rep. John Doe).

Regarding Claims 6, 12 and 18,    Starr as modified by Ramamurthy/Olsen teaches the method of claim 5, system of claim 11 and medium of claim 17, wherein:
Starr discloses the information relating to the use of the sales facilitation content comprises at least one of which sales facilitation content was used by sales personnel associated with a particular customer account (Col 18 lines 58-67 the system may have the ability to capture identifying information associated with an individual who downloaded, viewed, or otherwise access collateral included in or linked within the email., Col 17 lines 10-28 Collaterals associated with the product and/or the client account that was the subject of the sale are also made available on the interface.,), at what point in time the sales facilitation content was used and which sales personnel associated with the particular customer account used the sales facilitation content (Fig 8  #46 John doe sales rep, time of last login/access, Fig 12 #54 shows sales rep. John doe creating sales email, Fig 13 upload/access past webinar record link (sales facilitation content), Col 14 lines 19-35, Col 22 lines 6-16 report of which sales notifications are associated with which customers or client accounts and to simultaneously see which sales representatives assigned to a particular account)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Starr (US 8,352,301) in view of Ramamurthy et al. (US 7,080,077 B2), further in view of Olsen (US 2014/0122240 A1) as applied to claim 13, further in view of Freishtat (US 8,868,448)

Regarding Claim 19,    Starr as modified by Ramamurthy/Olsen teaches the non-transitory, computer-readable storage medium of claim 13, 
Starr does not specifically teach wherein:  the computer executable instructions are deployable to a client system from a server system at a remote location
Freishtat teaches instructions are deployable to a client system from a server system at a remote location (Col 10 lines 18-20 network/system running in one or more geographical locations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the computer executable instructions are deployable to a client system from a server system at a remote location, as disclosed by Frishtat in the system disclosed by Starr, for the motivation of providing a method of facilitating selling interaction with customer (Col 1 lines 12-15) and providing assistance to customer when requested (Col 10 lines 40-55 Frishtat).

Regarding Claim 20,    Starr as modified by Ramamurthy/Olsen teaches the non-transitory, computer-readable storage medium of claim 13, 
Starr does not specifically teach wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis.
Frishtat teaches wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Col 10 lines 35-45 the customer has requested assistance from an SA., Col 17 lines 23-34, 36-48 In step 1004, the SA greets the customer.  This greeting is either re-active (if the customer has requested help) (on-demand))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the computer executable instructions are provided by a service provider to a user on an on-demand basis, as disclosed by Frishtat in the system disclosed by Starr, for the motivation of providing a method of facilitating selling interaction with customer (Col 1 lines 12-15) and providing assistance to customer when requested (Col 10 lines 40-55 Frishtat).

Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record 
Regarding 101 rejection, examiner has considered all arguments and respectfully disagrees. The claim limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. These limitations describe the abstract idea of performing sales operations which is a fundamental economic principle or practice. That is, other than reciting the structural elements (such as a sales facilitation architecture, a processor, a data bus, a non-transitory medium), the claims are directed to obtaining job market profile information, analyzing the data, and providing a job capability profile. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. The additional elements of a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module, sales facilitation engine, machine learning, training machine learning engine using results; however these elements do not integrate the judicial exception is not integrated into a practical application because the claim merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and link the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitation of machine learning; training the machine learning engine is recited at a high level of generality. Sounder (US 2016/0212266) discloses a machine learning model and training of the model based on collected data ([0217]). The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding 112 rejection, applicant has cancelled the training limitation. Therefore, 35U.S.C 112 rejection is withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Petrossi (US 8,335,707 B2) discloses method of developing sales information for use in a buyer-seller environment.
  Katz (US 7,870,012) discloses a method for assisting a user with procurement decisions, sourcing decisions and strategic sourcing decisions in an enterprise.
  Liversay (US 2008/0065445) discloses matching buyers and sellers of either goods or services, or goods and services for a project.
  Freishtat (US 8,864,448) discloses providing the SA with best practices information from the practices engine includes sales advice, external information, and product and catalog information, such as comparisons to other products, third party information regarding the product, sales pitches, related products, specific product information, warranty information, promotional information, shipping options, and terms of sale.
Cella (US 2019/0340627 A1) teaches the sales facilitation engine comprising a machine learning engine ([0261] transaction types consisting of: a sale of the resource; a purchase of the resource; a short sale of the resource [0404] system includes machine learning system and an artificial intelligence system, [0973] machine learning); and training the machine learning engine using results from the sales facilitation operation ([0914] Training may include presenting the neural network with one or more training data sets that represent values, such as sensor data, event data, parameter data, and other types of data (including the many types described throughout this disclosure), as well as one or more indicators of an outcome, such as an outcome of a process, an outcome of a calculation, an outcome of an event, an outcome of an activity [0973]-[0974] machine learning system may train models such as predictive models. Training can be done using training data such as objectives, constraints or rules that apply to utilization, [0975])
Sounder teaches the sales facilitation engine comprising a machine learning engine ([0216] marketing analysis using machine learning, [0219]) and training the machine learning engine using results from the sales facilitation operation ([0216] marketing analysis data may be used to train one or more machine learning methods to learn relationships among various attributes, [0217])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SANGEETA BAHL/Primary Examiner, Art Unit 3629